Citation Nr: 0615229	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1971.  
This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's request 
to reopen a claim for bilateral hearing loss. The Board 
reopened and Remanded the claim in March 2004.  The claim 
returns following additional development for appellate 
review.  

In his June 2002 substantive appeal, the veteran requested a 
Travel Board hearing.  The veteran later requested a hearing 
before the Board by videoconference.  The requested 
videoconference Board hearing was conducted in July 2003 by 
the undersigned Veterans Law Judge.


FINDING OF FACT

The preponderance of the medical evidence and opinion 
establishes that the veteran's current hearing loss 
disability is not etiologically related to his military 
service or any incident thereof, including noise exposure.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his current hearing loss disability 
is due to exposure to hazardous levels of noise during his 
service.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran's request to reopen a claim for 
service connection for hearing loss was submitted in October 
2000.  The claim was reopened in a March 2004 Board decision, 
and, following that decision, the Appeals Management Center 
(AMC) issued a May 2004 letter which afforded the veteran the 
opportunity to submit or identify any additional evidence 
that might be relevant to his claim, advised the veteran of 
the criteria for service connection, of types of evidence 
that might be relevant, including alternative types of 
evidence which might substantiate his claim, and described 
some of the records which might serve as evidence.  

The May 2004 letter from the AMC specifically advised the 
veteran to submit "any evidence in your possession that 
pertains to your claim."  Attachments to the letter 
specifically set forth the types of evidence VA was 
responsible to obtain and the evidence that VA would attempt 
to obtain after the veteran fulfilled his responsibility to 
identify such evidence, and set forth the evidence that the 
veteran was responsible to obtain and submit.  In short, this 
letter addressed each element identified in Pelegrini as 
information required to be provided to the veteran for 
compliance with the VCAA.

Following the issuance of the June 2004 letter, the veteran 
responded by submitting medical statements and opinions and 
lay statements.  In April 2005, the AMC issued another letter 
to the veteran which again provided each of the types of 
information that the Court of Appeal for Veterans Claims 
(Court) has held, in Pelegrini and subsequent cases, is 
required for compliance with the VCAA.  The veteran 
responded, providing a statement about the handicaps 
presented by his hearing loss.  The veteran's claim was 
thereafter readjudicated in December 2005, and the 
supplemental statement of the case (SSOC) prepared at that 
time was issued in January 2006.  The veteran's 
representative was notified in January 2006 that the 
representative should submit any additional argument to be 
presented, as the veteran's claim was ready for appellate 
review.  No additional argument was received.

The Board finds that the June 2004 and April 2005 letters 
advised the veteran of each element of notice described in 
Pelegrini.  His claim was thereafter readjudicated; 
therefore, the notice provided meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran was afforded VA examinations.  He testified 
before the Board.  He submitted numerous items of medical 
evidence, and lay statements and other evidence.  The veteran 
has had numerous opportunities to submit evidence over the 
pendency of this claim.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had several years to present evidence and argument to 
support the claim addressed in this appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Law and regulations governing a claim for service connection 
for hearing loss

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  
Sensorineural hearing loss is considered an organic disorder 
of the nervous system for which service connection may be 
granted if diagnosed within the one-year presumptive period 
allowed.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Facts

The veteran's service medical records reflect that his June 
1969 induction audiologic examination included examination at 
6000 Hz, although the reading at 6000 Hz was not recorded on 
the report of medical examination.  The hearing threshold at 
6000 Hz in the left ear is markedly higher on the audiogram 
tracing than the threshold at the other levels.  A May 1968 
enlistment audiologic examination discloses a markedly 
elevated hearing threshold in the left ear at 6000 Hz.  No 
separation examination was conducted.  The veteran's service 
medical records are devoid of evidence of a hazardous noise 
injury in service.  

The veteran sought service connection for hearing loss in 
April 1971, and VA audiologic examination was conducted in 
July 1972.  That examination disclosed a hearing threshold of 
25 decibels (dB) at 8000 Hz in the left ear, which the 
examiner described as a moderate sensorineural hearing loss 
in the left ear.  

In a September 1986 private medical statement, A.C., MD, 
assigned a diagnosis of high tone sensorineural hearing loss, 
and advised the veteran to wear protection devices during his 
exposure to noise, such as saws, hammers, and so forth.  

On audiologic examination conducted in November 2000, the 
examiner noted that the veteran had asymmetric hearing loss 
and mixed hearing loss, with the etiology of the hearing loss 
being a combination of otosclerosis and noise-induced hearing 
loss.  The examiner did not state an opinion as to when the 
noise which resulted in the noise-induced portion of the 
combination hearing loss was incurred.

March 2001 private audiologic examination records do not 
provide an opinion as to the etiology of the diagnosed 
hearing loss.

In a statement submitted in August 2001, the veteran stated 
that he was exposed to turbine engine noise when a student 
started a turbine engine in error when the veteran was in a 
soundproof room, and stated that he was told at the time of 
the incident that a report would be made.  The veteran stated 
that he had difficulty hearing after that incident, and 
stated that the decline in his hearing began at that time and 
his hearing loss never stopped.

VA audiologic examination was conducted in October 2002.  The 
examiner concluded that, since the veteran's hearing was 
normal through 4000 Hz on audiologic examination one year 
after his service discharge, it was unlikely that his current 
hearing loss was related to his military service or an 
incident with a turbine engine during service.  

The examiner who conducted VA examination in April 2004 noted 
that the veteran reported being deaf for hours following an 
incident in service, and the examiner noted that the veteran 
applied for service connection for hearing loss proximate to 
his service discharge.  The examiner stated that these facts, 
together with the veteran's current hearing loss, suggested 
that it was likely that his hearing loss was due to the noise 
he was exposed to while in service.  

In lay statements dated in June 2004, J.D.McK. and A.H. 
stated that they had known the veteran all his life, and 
noticed soon after the veteran returned from service that he 
had difficulty hearing.  A.J. and D.P.G., in June 2004 
statements, indicated that they had known the veteran for 20 
or more years, he had always been hard of hearing, and he 
attributed the hearing loss to working around generators in 
service.

In an August 2004 statement, A.S., MD reviewed the veteran's 
report of in-service exposure to turbine engine noise, worse 
on the right side, with immediate hearing loss and ringing in 
the ears.  Dr. S. noted that examinations of the veteran's 
hearing dating back to 1986 disclosed asymmetric hearing loss 
with the right side having more hearing loss than the left.  
Dr. S. opined that, based on the veteran's report of his 
history of noise exposure in 1970, worse in one ear than the 
other, and the high-frequency hearing loss present as early 
as 1986, there was "a great deal of probability" that the 
veteran's hearing loss was due to in-service noise exposure, 
since he had no employment which involved significant noise 
exposure.

Review of the veteran's service medical records and post-
service clinical records was conducted in April 2005 to 
reconcile all the evidence of record.  The reviewer noted, in 
particular, that an April 2004 medical opinion favorable to 
the veteran's claim failed to discuss the 1972 audiologic 
examination.  The reviewer concluded that, given the 
veteran's normal hearing threshold from 250 Hz through 4000 
Hz, the veteran's current hearing loss was not connected to 
his military service.



Analysis

Two VA examiners have opined that the July 1972 audiologic 
examination establishes that the veteran's current hearing 
loss was not incurred in service or as a result of service 
because the veteran's hearing thresholds at 4000 Hz and below 
remained normal at the time of that examination, slightly 
more than one year after the veteran's service discharge. 

Two opinions, that of a private examiner, dated in August 
2004, and that of a VA examiner, provided in April 2004, are 
favorable to the veteran, in that both of those opinions link 
the veteran's current hearing loss to noise exposure in 
service.  

Lay statements which reflect that friends, family, and 
acquaintances of the veteran noticed hearing loss after 
service are not competent medical evidence to establish the 
etiology of the observed hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  A March 2001 
private audiologist examination which does not provide an 
opinion as to the onset or etiology of the veteran's current 
hearing loss is neither favorable nor unfavorable to the 
veteran's claim, and is not probative, since it does not tend 
to establish a fact necessary to substantiate the claim.  The 
only other evidence favorable to the claim are statements 
provided by the veteran.  Those lay statements, like the lay 
statements of the veteran's friends and relative, are 
relevant only to establish that the veteran had a hearing 
loss after his service, but are not competent to establish 
the exact time of onset or the medical etiology of that 
hearing loss.  Espiritu, supra.

However, the reviewer who provided the April 2005 opinion 
pointed out that both favorable opinions, the opinions 
rendered in April 2004 and in August 2004, failed to discuss 
the results of the 1972 audiologic examination.  The reviewer 
who provided the April 2005 opinion indicated that, when the 
results of the 1972 examination are addressed, the medical 
evidence is unfavorable to the veteran.  The Board notes that 
the fact that the 1972 audiologic examination, which was 
conducted slightly more than one year after the veteran's 
service discharge, was normal precludes a finding that a 
hearing loss disability was incurred within the applicable 
presumptive period after the veteran's discharge.  Thus, no 
presumption of service incurrence of hearing loss disability 
may be made.  

Because the reviewer who conducted the April 2005 review 
considered all the evidence of record, and explained that the 
favorable opinions of record failed to consider the evidence 
unfavorable to the veteran, that opinion is more persuasive 
than any other evidence of record.  The April 2005 
unfavorable opinion, as well as the October 2002 unfavorable 
opinion, are more probative and persuasive than the rest of 
the evidence combined.  The weight of the unfavorable 
opinions preponderates against the claim that the veteran's 
current hearing loss disability was incurred in or as a 
result of his service.  

As the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation.  Accordingly, the veteran's claim must 
be denied.


ORDER

The appeal for service connection for hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


